 

 

UN|TED STATES DisTRicT CouRT
MiDDLE DisTRlcT oF FLoRlDA
ORLANDO DlV|S|ON

THE UN|TED STATES OF AMER|CA,
THE STATE OF FLOR|DA, and JAEL
CANCEL,
P|aintiffs,
v. Case No: 6:14-cv-512-Orl-28TBS
CENTRAL MED|CAL SYSTEMS, LLC,
ALAN T. HARLEY, JOAN HARLEY,
ARTHUR WR|GHT, and MEDDEX
SOLUT|ONS, LLC,

Defendants.

 

ORDER

Relator Jae| Cance| filed this False C|aims Act action against Central l\/|edica|
Systems, LLC (Cl\/lSl)1 and A|an T. Harley (l\/|r. Har|ey) in 2014. (Qui Tam Comp|., Doc.
1). E|ecting to intervene, the United States filed a four-count Complaint in intervention
(Doc. 39) against Cl\/|Sl and I\/lr. Har|ey in l\/|arch 2018. And in August 2018, the United
States filed its seven-count Amended Complaint in lntervention (Doc. 66), adding claims
against Joan Har|ey (l\/lrs. Har|ey), ArthurWright, and l\/leddex So|utions, LLC (l\/|eddex).

l\/lrs. Har|ey now moves to dismiss the claims against her. (l\/iot., Doc. 83). Having
considered the motionl the Response (Doc. 95) filed by the United States, and governing

|aW, the Court grants in part and denies in part l\/lrs. Har|ey’s motion.

 

1 As noted in the Amended Complaint, “Central l\/ledica| Systems, LLC previously
operated as Central l\/ledical Systems, |nc. and is commonly referred to by its owner,
empioyees, and affiliates as Cl\/|Sl.” (Doc. 66 at 1 n.1).

 

 

 

l. Lega| Standards

“Genera||y, federal civil complaints need only state ‘a short and plain statement of
the claim showing that the pleader is entitled to relief.”’ United States ex re/. Clausen vt
Lab. Corp. ofAm., |nc., 290 F.3d 1301, 1308 (11th Cir. 2002) (quoting Fed. R. Civ. P. 8(a)).
“‘[D]etai|ed factual allegations”’ are not required, but “[a] pleading that offers ‘|abe|s and
conclusions’ or ‘a formulaic recitation of the elements of a cause of action Wi|| not do.”’
Ashcroft v. |gbal, 556 U.S. 662, 678 (2009) (quoting Be|| Atl. Corp. v. Twomblv, 550 U.S.
544, 555 (2007)). “To survive a [Ruie 12(b)(6)] motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

751

face. |d_. (quoting Twomb|y, 550 U.S. at 570).

One caveat to Ru|e 8’s “short and plain statement” standard is Ru|e 9(b)’s
requirement that “[i]n alleging fraud or mistake, a party must state With particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “[T]he False Claims Act
is ‘a fraud statute’ for the purposes of Ru|e 9(b).” C|ausenl 290 F.3d at 1309-10 (quoting
district court decision). “To state a claim under the False Claims Act With particularity1 the
complaint must allege ‘facts as to time, place, and substance of the defendant’s alleged
fraud, [and] the details of the defendants’ allegedly fraudulent actsl When they occurred,
and Who engaged in them.”’ Corse||o v. Lincare, |nc., 428 F.3d 1008, 1012 (11th Cir. 2005)

(a|teration in original) (further internal quotation marks omitted) (quoting C|ausen, 290 F.3d

311310).

 

 

 

ll. Background2

Cl\/lSl and l\/leddex are limited liability corporations that “provide[] surgical dressings,
durable medical equipment (Dl\/lE), or other l\/ledicare reimbursable items to patients.”
(Doc. 66 1111;§§§@1§_. 1115). Cl\/lSl is owned and operated by |\/lr. Har|ey, its managing
member. (l_d_. 11 12; ig._ at 1). l\/leddex was previously owned by l\/lr. Har|ey and his wife,
l\/lrs. Harley, but it is now owned and operated by l\/lr. Wright. (l_cL at 1, 2).

l\/lr. Har|ey has been operating Cl\/lSl since l\/lay 2008. (l_d_. 11 12). l\/lrs. Har|ey is the
former manager of Cl\/lSl and an employee of Cl\/lS|. (Q 11 13). lV|r. Wright is a ClVlSl
employee and the managing member of l\/leddex. (ld_. 11 14).

Both CN|S| and l\/leddex “participate[] in the l\/ledicare program and submit[] claims
for reimbursement from the l\/ledicare trust fund.” (ld_. 111116-17). The Amended Complaint
alleges that Cl\/lS| and l\/lr. Har|ey, “and later Wright and l\/leddex, with the assistance of”
l\/lr. and l\/lrs. Harley, presented false claims to the l\/ledicare program. (@ at 1). The false
claims allegedly “arise from fraudulent billing practices that led to the submission of false
claims . . . 1 including claims for payment for surgical dressings and other items that were
for a higher paying code than is allowed . . . and claims for items not provided to patients,
specifically by billing for greater quantities of items than were provided to patients.” (l_d_. at
1-2; see also id_. 11 32).

Effective February 6, 2018, “the Centers for l\/ledicare and l\/ledicaid Services (Cl\/lS)
placed Cl\/lSl under an administrative payment suspension to monitorthe claims summitted
to l\/ledicare by Cl\/lSl.” (l_cL at 2; see also g 11 83 (a|leging that “[i]n February 20181

l\/ledicare imposed a prepayment review on Cl\/lSl based upon Cl\/lSl’s fraudulent billing”)),

 

2 The Background section of this Order is derived from the Amended Complaint1 the
allegations of which are accepted as true at this stage of the case.

 

 

 

Once the prepayment review was imposed, Cl\/lSl stopped submitting claims to l\/ledicare.
(ld_. 11 84). The following month, on or around l\/larch 19, 2018, l\/lr. and l\/lrs. Har|ey
transferred ownership of l\/leddex to l\/lr. Wright through ATH lnvestments, LLC, another
company that they owned. (l_<L 11 94). The ownership change was effective as of February
21, 2018, (@). l\/leddex submitted a document to l\/|edicare signed by l\/lr. Har|ey, l\/lrs.
Har|ey, and l\/lr. Wright confirming the change in ownership. (Q 11 96).

After the February 21, 2018, change in the control of l\/leddex to l\/lr. Wright,
payments that |\/leddex received from l\/ledicare continued to go into an account managed
by l\/lr. Har|ey under Cl\/lS|’s name. (l_<L 11 105). The Har|eys allegedly transferred l\/leddex
to l\/lr. Wright “[i]n order to illegally subvert” the suspension that had been imposed on
Cl\/lS|. (@ at 2). The Defendants allegedly “conspired to submit Cl\/lSl’s claims for
payment to l\/ledicare through l\/leddex to avoid the payment suspension.” (ld_. 11 110).
“l\/leddex . . . submitted over $950,000.00 worth of claims for payment from on or about
February 6, 2018, through on or about l\/lay 11, 2018,” (ld_. at 2), “result[ing] in over
$480,000 in payments to l\/leddex by the United States," (ld_. 11 112).

The Amended Complaint asserts seven counts: two False Claims Act claims
against |\/lr. Har|ey and Cl\/lSl (Counts l and ll); a claim for “payment by mistake” against
l\/lr. Harley and Cl\/lSl (Count l|l); an unjust enrichment claim against “Defendants” (Count
lV); and three False Claims Act claims against “Defendants” (Counts V, Vl, and Vll). Count
V alleges presentation of false claims in violation of 31 U.S.C. § 3729(a)(1)(A); Count Vl
alleges conspiracy to present false claims in violation of 31 U.S.C. § 3729(a)(1)(C); and
Count Vll alleges conspiracy to make false statements in violation of 31 U.S.C.

§3729(3)(1)(0).

 

 

 

ll|. Discussion

A. False Claims Act (Counts V, V|, and Vl|)

l\/lrs. Har|ey asserts in her motion to dismiss that the Amended Complaint “focus[es]
exclusively on alleged conduct of lV|r. Har|ey and l\/lr. Wright” and does not state a False
Claims Act claim against her that can survive a Rule 12(b)(6) motion to dismiss or satisfy
Ru|e 9(b)’s requirements as to her. (Doc. 83 at 2). The Court disagreesl

As l\/lrs. Har|ey acknowledges in her motion, the Amended Complaint “details the
identity of the people who allegedly submitted claims for payment to l\/ledicare on behalf of
Cl\/lSl and l\/leddex,” (Doc. 83 at 1-2); “describes the nature of at least some of the
particular claims or categories of claims the Government alleges were false, some of the
products for which Cl\/lSl’s claims for reimbursement to |\/ledicare were purportedly
upcoded, the locations where the companies allegedly operated, the period over which
such claims were purportedly submitted, and the manner in which the Government alleges
the claims were falsified and transmitted to l\/ledicare for payment,” (ld_. at 2); and “sets forth
the ‘who, what, where, why, and how’ of the purported fraudulent conduct” with regard to
the other four Defendants, (i_d_.). But |\/lrs. Harley contends that “the Government has
alleged merely that l\/ls. Harley is l\/lr. Har|ey’s wife, was employed by Cl\/lSl, and was a co-
owner of the company that sold l\/leddex to l\/lr. VVright.” (l_d;).

The Amended Complaint sufficiently states False Claims Act claims against l\/lrs.
Harley. As the Government notes in its Response, “[w]hile l\/lrs. Har|ey’s role in the
conspiracy was limited, it was a role nonetheless.” (Doc. 95 at 3). The Court agrees that
l\/lrs. Har|ey’s role is sufficiently described in the Amended Complaint to survive the motion
to dismiss. The Amended Complaint alleges that l\/lr. Wright and l\/leddex were able to

present false claims to l\/ledicare “with the assistance of” lV|r. and l\/lrs. Harley. (Doc. 66 at

 

 

 

1). lt further alleges that the Harleys transferred l\/leddex to l\/lr. Wright “[i]n order to illegally
subvert” the suspension that Cl\/lS had placed on Cl\/lS| in early 2018. (l_cL at 2). And the
Amended Complaint describes the sale of l\/leddex by the Har|eys to Wright soon after the
Cl\/|Sl suspension was imposed and includes a copy of a document signed by both l\/lr. and
l\/|rs. Har|ey effectuating that sa|e. (l_d_; 1111 94-96). After describing these and other events
that were part of the alleged scheme, the Amended Complaint alleges that “[u]sing these
efforts, Defendants conspired to submit Cl\/lSl’s claims for payment to l\/|edicare through
l\/leddex to avoid the payment suspension that took effect as to Cl\/lSl on February 6, 2018.”
(l_<L 11 110). Finally, the Amended Complaint alleges the requisite level of knowledge in
each False Claims Act count, supported by the circumstances described in the Amended
Complaint. (_S__e_ei_d_.1111134, 140, & 146). ln sum, the Amended Complaint plausibly states
False Claims Act claims against I\/lrs. Har|ey under the applicable pleading standards.
The provisions of the False Claims Act, “considered together, indicate a purpose to
reach any person who knowingly assisted in causing the government to pay claims which
were grounded in fraud, without regard to whether that person had direct contractual
relations with the government.” United States ex re/. Doe v. DeGreqorio, 510 F. Supp. 2d
877, 884 (l\/l.D. Fla. 2007) (quoting United States ex re/. l\/larcus v. Hess, 317 U.S_ 537,
544-45 (1943)). The Amended Complaint sufficiently alleges that l\/lrs. Harley knowingly
assisted in the scheme it describes in detail. The United States wil|, of course, be put to
its proof later in the case as to l\/lrs. Har|ey as well as all of the other Defendants, but the
Amended Complaint contains sufficient detail and particularity to survive l\/lrs Har|ey’s

motion to dismiss as to Counts V, Vl, and Vl|.

 

 

 

B. Unjust Enrichment (Count lV)

|n its response to l\/lrs. Har|ey’s motion, the United States asserts that the motion
“does not address the United States’ claim of unjust enrichment, so the Court should not
consider it here.” (Doc. 95 at 6 (citing l\/lot., Doc. 83, at 2 & 9)). This is incorrect, however.
l\/lrs. Har|ey’s motion does specifically challenge the unjust enrichment claim. (Y Doc.
83 at 7 (“Finally, while the Government lumps l\/ls. Harley in with the other Defendants on
its claim for unjust enrichment, there is not a single allegation in the entirety ofthe Operative
Complaint alleging that |\/ls. Har|ey obtained even so much as a dime of government funds,
much less by way of submission of false claims for payment to l\/ledicare.” (citations to
Amended Complaint omitted))). And although the United States goes onto note that unjust
enrichment need not be pleaded with particularity‘ (Doc. 95 at 6), the Amended Complaint
fails to satisfy even the more lenient Rule 8 pleading standard that applies to this claim.

“The elements of a cause of action for unjust enrichment are: (1) plaintiff has
conferred benefit on the defendant, who has knowledge thereof; (2) defendant voluntarily
accepts and retains the benefit conferred; and (3) the circumstances are such that it would
be inequitable forthe defendant to retain the benefit without paying the value thereof to the
plaintiff.” Peoples Nat’l Bank of Commerce v. First Union Nat’l Bank of Fla.l N.A., 667 So.
2d 876l 879 (F|a. 3d DCA 1996) (quoting Hillman Constr. Corp. v. Wainer, 636 So. 2d 576,
577 (F|a. 4th DCA 1994)). ln its unjust enrichment claim, the United States alleges only
that “[t]his is a claim for recovery of monies by which Defendants have been unjustly
enriched,” (Doc. 66 11 128), and that “[b]y obtaining government funds to which they were
not entitled, Defendants were unjustly enriched,” (id_. 11 129). Even under the Rule 8
standard, these assertions are at most a “recitation of the elements” of an unjust

enrichment claim, which “will not do." |gbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

 

 

 

at 555). There are no facts in this count or elsewhere in the Amended Complaint supporting
the allegation that l\/lrs. Har|ey “obtain[ed] government funds.” Thus, this count does not
“contain sufficient factual matter . . . to `state a claim [for unjust enrichment] that is plausible
on its face’" as to l\/lrs. Har|ey. |d_. (quoting Twombly, 550 U.S. at 570). This count thus
will be dismissed without prejudice insofar as it is brought against l\/|rs. Harley.

lV. Conc|usion

Accordingly_. it is ORDERED as follows:

1. The l\/lotion to Dismiss (Doc. 83) filed by Defendant Joan Harley is
GRANTED in part and DEN|ED in part. The motion is GRANTED as to Count |V and is
DEN|ED as to Counts V, Vl, and V||.

2. Count lV of the Amended Complaint in intervention (Doc. 66) is D|SM|SSED
without prejudice insofar as it is brought against Defendant Joan Harley. lf the United

States wishes to replead this count, it may file a second amended complaint on or before

March 22, 2019. 2

 

1'\-`
DONE and ORDERED in Or|ando, Florida,.on"l\/lar`ch H , 2019. v
s..'!_`_____’ |k __`_J K-__\
JoHN AN`TooN ii

_t}hited States District Judge

Copies furnished to:
Counsel of Record

 

